MEMORANDUM **
In this pro se interlocutory appeal, Tina Davis challenges the district court’s denial of her motion for appointment of counsel in her Title VII action alleging discrimination on the basis of race and religion. We have jurisdiction under 28 U.S.C. § 1291. Bradshato v. Zoological Soc’y of San Diego, 662 F.2d 1301, 1305 (9th Cir.1981) (order denying appointment of counsel in a Title VII action is appealable under the collateral order doctrine). We review for abuse of discretion, id. at 1319, and we affirm.
The district court did not abuse its discretion in concluding that Davis did not demonstrate circumstances that would warrant appointment of counsel. See Johnson v. United States Treasury Dep’t, 27 F.3d 415, 416-17 (9th Cir.1994) (per curiam) (listing factors to be considered in appointment of counsel).
To the extent Davis seeks review of the magistrate judge’s recommendation that her motion to proceed in forma pauperis be denied, we lack jurisdiction because it is *489not a final appealable order. See Tripati v. Rison, 847 F.2d 548, 548-49 (9th Cir. 1988) (order) (per curiam).
Davis’ remaining contentions are unpersuasive.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.